TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-96-00568-CR







Jerry Keith Williams, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT


NO. B-95-0513-S, HONORABLE DICK ALCALA, JUDGE PRESIDING






PER CURIAM


		Appellant pleaded guilty to an indictment accusing him of aggravated assault.  The district
court found that the evidence substantiated appellant's guilt and, pursuant to a plea bargain agreement,
deferred further proceedings without adjudicating guilt and placed appellant on community supervision. 
Later, on the State's motion, the court revoked supervision, adjudged appellant guilty, and sentenced him
to imprisonment for seven years.  Appellant gave a general notice of appeal.

		Appellant represents himself on appeal.  The transcript contains no request of a free
statement of facts or for the appointment of counsel on appeal.  Neither a statement of facts nor a brief has
been filed, and appellant has not responded to this Court's notices.  Tex. R. App. P. 53(m), 74(l).  We
conclude that appellant does not wish to prosecute this appeal and has failed to make the necessary
arrangements for filing a brief.

		We have examined the record before us and find no jurisdictional error.  See Watson v.
State, 924 S.W.2d 711 (Tex. Crim. App. 1996).  We also find no basis for concluding that appellant's
guilty plea was involuntary.  See Flowers v. State, 935 S.W.2d 131 (Tex. Crim. App. 1996).

		The judgment of conviction is affirmed.


Before Justices Powers, Jones and Kidd

Affirmed

Filed:   March 27, 1997

Do Not Publish